DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendments filed 8 February 2022.
Claims 1-2 and 4-20 are pending. Claims 1, 15, and 20 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 6, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blackstock et al. (US 2014/0160149, published 12 July 2014, hereafter Blackstock) and further in view of Dury et al. (US 2017/0006322, published 5 January 2017, hereafter Dury) and further in view of Kishore et al. (US 2014/0347368, published 27 November 2014, hereafter Kishore).
As per independent claim 1, Blackstock, which is analogous art to the claimed invention because it is related to creation/generation of avatars, discloses a system comprising:
a processor (Figure 5; paragraph 0058)
memory coupled to the processor and storing instructions that, when executed by the processor, cause the client device to perform operations (Figure 5; paragraph 0058) comprising:
	displaying a media content item on a display screen of the client device, wherein the client device is a first client device associated with a first user (Figure 3A; paragraph 0035: Here, an avatar representation is a media content item displayed to a user interface. The user can then edit avatar characteristics to be overlayed on the avatar)
generating a media overlay, that comprises an avatar of a user, based on the user’s avatar characteristics, that includes an avatar of the user (paragraphs 0011-0012: Here, avatars are generated from their characteristics for display at a second device)
Blackstock fails to specifically disclose:

a second user, wherein the avatar of the second user is a visual representation of the second user
the media overlay includes a real-time visual special effect, wherein the second user is associated with a second client device communicatively coupled to the first client device
generating a modified media content item in real-time by incorporating the media overlay with the media content item, wherein incorporating the media overlay with the media content item comprises overlaying the avatar of the second user of the media overlay on the media content item
causing the modified media content item to be displayed on the display screen of the first client device
However, Dury, which is analogous art to the claimed invention because it is directed toward overlaying user avatars on a shared multimedia environment, discloses:
wherein the media content item is a video (paragraphs 0052-0053)
a second user, wherein the avatar of the second user is a visual representation of the second user (Figure 22: Here, a plurality of users are overlaid on a game broadcast. Additionally, these spectating users are able to interact with each other via a set of spectator controls (paragraphs 0181-0183))
the media overlay includes a real-time visual special effect, wherein the second user is associated with a second client device communicatively coupled to the first client device (Figure 22; paragraphs 0181-0182: Here, the spectating users may provide 
generating a modified media content item in real-time by incorporating the media overlay with the media content item, wherein incorporating the media overlay with the media content item comprises overlaying the avatar of the second user of the media overlay on the media content item (Figure 22)
causing the modified media content item to be displayed on the display screen of the first client device (Figure 22)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Dury with Blackstock, with a reasonable expectation of success, as it would have enabled a user to interact with other users. This would have provided the benefit of enriching a user’s viewing experience.
Blackstock fails to specifically disclose wherein the media content is captured using an image captured device including the first client device. However, Kishore, which is analogous to the claimed invention because it is directed toward capturing an image for creating an avatar, discloses wherein the media content is captured using an image captured device including the first client device (paragraph 0113). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Kishore with Blackstock, with a reasonable expectation of success, as it would have allowed a user to create the avatar at their image capture device, such as a cell phone. This would have provided the advantage of removing 
As per dependent claim 6, Blackstock, Dury, and Kishore disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Blackstock discloses wherein generating the media overlay includes one or more of: modifying a setting of the media overlay and modifying the avatar of the user (Figure 3; paragraph 0031: Here, a user may modify the avatar).
With respect to claim 15, the applicant discloses the limitations substantially similar to those in claim 1. Claim 15 is similarly rejected.
With respect to claim 20, the applicant discloses the limitations substantially similar to those in claim 1. Claim 20 is similarly rejected.

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable Blackstock, Dury, and Kishore and further in view of Stafford et al. (US 2012/0013770, published 19 January 2012, hereafter Stafford).
As per dependent claim 2, Blackstock, Dury, and Kishore disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Blackstock fails to specifically disclose wherein the media content item is received from the image capturing device. However, Stafford discloses wherein the media content item is received from the image capture device (Figure 7, item 705). 
Stafford is analogous art to the claimed invention because Stafford is directed toward overlaying contents on a video device.
.

Claims 4-5, 7, 10-14, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blackstock, Dury, and Kishore and further in view of Amento et al. (US 2009/0328122, published 31 December 2009, hereafter Amento).
As per dependent claim 4, Blackstock, Dury, and Kishore disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Blackstock discloses wherein the media overlay is generated comprising an avatar of the fist user based on the avatar characteristics associated with the first user (Figure 3A; paragraph 0035).
Amento discloses retrieving, from the memory, second avatar characteristics associated with a second user of the system (Figure 7, items 710, 712, and 714) and generating, the media overlay, based on the first avatar characteristics and the second avatar characteristics, that includes the avatar of the first user and the avatar of the second user (Figures 7 and 14).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Amento with Blackstock, as it would have allowed a user to view multiple avatars representative of his/her friends on a 
As per dependent claim 5, Blackstock, Dury, and Kishore disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Amento discloses wherein the media overlay includes a dynamic component (paragraph 0056: Here, a program being viewed is the dynamic component). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Amento’s concurrent display of avatars and media content with Blackstock’s customization of avatars, with a reasonable expectation of success, as it would have allowed a user to incorporate his/her customized avatar into an interface in which additional user’s avatar’s exist. This would have allowed for a customized visual representation of the user to be displayed alongside customized avatars of other users. This would have provided a user with the advantage of easily identifying other users currently viewing the received media content. Additionally, a user would be able to interact with these additional avatars by expressions (Amento: paragraph 0058) or textual messages (Amento: Figure 18).
As per dependent claim 7, Blackstock, Dury, and Kishore disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Amento discloses providing access to the media overlay by the user for a predetermined time period (Figure 10; paragraph 0055: Here, a viewed content is temporal). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Amento’s concurrent display of avatars and media content with Blackstock’s customization of avatars, with a reasonable expectation of success, 
As per dependent claim 10, Blackstock, Dury, and Kishore disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein Amento discloses wherein the system generating multiple media overlays and displays the multiple media overlays with the media content item (Figure 11: Here, a plurality of avatar overlays are displayed in conjunction with the media). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Amento’s concurrent display of avatars and media content with Blackstock’s customization of avatars, with a reasonable expectation of success, as it would have allowed a user to incorporate his/her customized avatar into an interface in which additional user’s avatar’s exist. This would have allowed for a customized visual representation of the user to be displayed alongside customized avatars of other users. This would have provided a user with the advantage of easily identifying other users currently viewing the received media content. Additionally, a user would be able to interact with these additional avatars by expressions (Amento: paragraph 0058) or textual messages (Amento: Figure 18).

As per dependent claim 11, Blackstock, Dury, and Kishore disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Amento discloses wherein the multiple media overlays are selected by the user via the input device of the user interface from a plurality of media overlays displayed on the display screen of the first client device (Figure 10: Here, the media overlays available correspond to Brian and LStead. The user selects one to view and modify by adding his/her avatar). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Amento’s concurrent display of avatars and media content with Blackstock’s customization of avatars, with a reasonable expectation of success, as it would have allowed a user to incorporate his/her customized avatar into an interface in which additional user’s avatar’s exist. This would have allowed for a customized visual representation of the user to be displayed alongside customized avatars of other users. This would have provided a user with the advantage of easily identifying other users currently viewing the received media content. 
As per dependent claim 12, Blackstock, Dury, Kishore, and Amento disclose the limitations similar to those in claim 11, and the same rejection is incorporated herein. Amento discloses:
receiving, from the user via the input device of the user interface, a selection of a first media overlay from the plurality of media overlays (Figure 10; paragraph 0055)
in response to the selection of the first media overlay, removing a second media overlay from the plurality of media overlays presented to the user via the display screen of the first client device (Figure 11; paragraph 0056)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Amento’s concurrent display of avatars and media content with Blackstock’s customization of avatars, with a reasonable expectation of success, as it would have allowed a user to incorporate his/her customized avatar into an interface in which additional user’s avatar’s exist. This would have allowed for a customized visual representation of the user to be displayed alongside customized avatars of other users. This would have provided a user with the advantage of easily identifying other users currently viewing the received media content. Additionally, a user would be able to interact with these additional avatars by expressions (Amento: paragraph 0058) or textual messages (Amento: Figure 18).
As per dependent claim 13, Blackstock, Dury, and Kishore disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Amento discloses wherein generating the media overlay includes generating text to 
As per dependent claim 14, Blackstock, Dury, and Kishore disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Amento disclose:
transmitting, to a server over a network, a request for the media overlay that includes the avatar characteristics for the user (Figures 10-11; paragraph 0055-0056)
receiving, from the server over the network, the media overlay including the avatar of the user (Figures 10-11; paragraphs 0055-0056)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Amento’s concurrent display of avatars and media content with Blackstock’s customization of avatars, with a reasonable expectation of success, as it would have allowed a user to incorporate his/her 
With respect to claim 16, the applicant discloses the limitations substantially similar to those in claim 3. Claim 16 is similarly rejected.
With respect to claim 18, the applicant discloses the limitations substantially similar to those in claim 4. Claim 18 is similarly rejected.
With respect to claim 19, the applicant discloses the limitations substantially similar to those in claim 5. Claim 19 is similarly rejected.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Blackstock, Dury, and Kishore and further in view of Khosravy et al. (US 2009/0319178, published 24 December 2009, hereafter Khosravy).
As per dependent claim 8, Blackstock, Dury, and Kishore disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Blackstock discloses generating an overlay based on information (paragraphs 0011-0012). Blackstock fails to disclose retrieving sensor information from a sensor component and tailoring overlay information based upon sensor information. However, Khosravy discloses retrieving sensor information from a sensor component and tailoring overlay information based upon sensor information (Figure 1; paragraph 0048). 

It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the sensor and tailoring of information of Khosravy with Blackstock-Dury, with a reasonable expectation of success, since it would have allowed a user to receive overlays tailored to his/her environment (Khosravy: paragraph 0048). 
As per dependent claim 9, Blackstock, Dury, Kishore, and Khosravy disclose the limitations similar to those in claim 8, and the same rejection is incorporated herein. Khosravy discloses wherein the sensor component includes one or more of: a temperature sensor, a velocity sensor, an acceleration sensor, and an altitude sensor (paragraph 0048). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the sensor and tailoring of information of Khosravy with Blackstock-Dury, with a reasonable expectation of success, since it would have allowed a user to receive overlays tailored to his/her environment (Khosravy: paragraph 0048). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Blackstock, Dury, and Kishore and further in view of Ledoux et al. (US 2017/0312634, filed 28 April 2016, hereafter Ledoux).
As per dependent claim 17, Blackstock, Dury, and Kishore disclose the limitations similar to those in claim 16, and the same rejection is incorporated herein. Blackstock fails to specifically, the disclose displaying the media overlay with a camera 
Ledoux is analogous to the claimed invention because Ledoux is directed toward generating a personalized avatar for use in a gaming environment.
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ledoux’s scanning via a camera interface with Blackstocks’s editing interface, as it would have allowed user to edit his/her avatar in a combined interface. This would have provided a user the ability to edit contents without switching between multiple applications, thus, saving the user time in creating his/her avatar.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blackstock, Dury, and Kishore.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/KYLE R STORK/Primary Examiner, Art Unit 2144